Tilson, Judge:
When these two suits were called for a hearing counsel for the appellant moved the court for an order and judgment declaring the appraisements invalid and void because the collector did not designate and the appraiser did not open and examine 1 in 10 of all the packages of merchandise in each case.
*544Without going into any detailed discussion and analysis of the evidence before me, I find therefrom, after a careful examination and consideration of the same, as to both of these appeals, that neither the designation by the collector nor the examination of the appraiser was a compliance with the law in effect at that time.
Following the authorities cited in Reap. Dec. 4558 I therefore hold the appraisement in each of the cases before me to be null and void ab initio. Judgment will be rendered accordingly.